Citation Nr: 0928288	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-26 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual 
unemployability to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Nashville, Tennessee RO.

This case was previously before the Board in January 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to long term periods of a lack of interpersonal 
trust, anxiety, poor sleep, hypervigilence, social isolation, 
flashbacks, mood swings, and nightmares.  Global Assessment 
of Functioning Scale (GAF) scores of 35, 55, 70, 60, 45, 45, 
and 43 have been assigned.

2.  The Veteran's PTSD is not productive of total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss.


CONCLUSIONS OF LAW

The criteria for an initial disability rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in 
excess of 30 percent disabling for PTSD.  The Veteran 
contends that his PTSD is more severe than contemplated by a 
30 percent disabling evaluation.

The Veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  PTSD is evaluated under the General Rating 
Formula for Mental Disorders, which provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work 
like setting); inability to establish and maintain 
effective relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994), p. 32).

GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In a private treatment note, dated in May 2001, the Veteran 
was noted to be having difficulties at work.  The Veteran 
stated that he worked as a lock and dam operator as well as a 
diver.  The Veteran reported that he could not be around his 
boss without arguing.  He stated that his boss accused him of 
using government diving equipment for private use.

In October 2001 a VA social worker submitted a statement 
regarding the Veteran's condition.  The social worker noted 
that the Veteran presented long term periods of a lack of 
interpersonal trust, increased anxiety, poor sleep patterns, 
hypervigilence, isolation, and a history of alcohol abuse.  
The Veteran was noted to have increasing difficulties in 
maintaining close interpersonal relationships with his family 
and friends.  He was reported to have a tremendous amount of 
trouble controlling his drinking, anger, and dealing with his 
emotions.  The Veteran was noted to have maintained active 
employment since his return from service.  The social worker 
assigned a GAF score of 35 representing severe social and 
industrial impairment.

In a letter dated in January 2002, the Veteran's ex-wife 
reported that the Veteran became more and more depressed 
during their marriage.  She indicated that he was hard to 
communicate with and that he would often have trouble with 
alcohol.  He had trouble with his co-workers on a continuing 
basis and would come home from work in a very depressed 
state.  She noted that the Veteran would wake up in the 
middle of the night sweating profusely.

In a January 2002 VA treatment note the Veteran was reported 
to indicate that he had social isolation, nightmares, 
feelings of hopelessness and helplessness, worry, sporadic 
intrusive thoughts of Vietnam, inability to deal with large 
crowds, crying spells, increased irritability and anxiety, 
anergia, anhedonia, and decreased motivation.  The Veteran 
was casually attired with good hygiene.  He demonstrated good 
eye contact, was cooperative, calm and open to answering 
questions, and his speech was coherent with appropriate 
volume and rate.  His affect, mood, thought processes, and 
perception were normal.  He had logical thought, no suicidal 
or homicidal ideation, and alert cognitive functions.  The 
Veteran's intelligence was noted to be average and his 
insight and judgment were good.  The Veteran was diagnosed 
with major depressive disorder and assigned a GAF score of 
55.

In April 2002 the Veteran underwent a private psychiatric 
examination as part of an application to re-certify the 
Veteran as a diver for the Huntington District Corps of 
Engineers.  The examiner rendered the opinion that while the 
Veteran was physically able to continue diving for the Corps 
of Engineers; he was not psychologically able to continue.

In April 2003, the Veteran underwent a VA outpatient 
comprehensive mental health evaluation.  The Veteran reported 
symptoms of depression and mood swings, social isolation, 
nightmares of Vietnam and heights, feelings of hopelessness 
and helplessness, worry, sporadic intrusive thoughts about 
Vietnam, inability to deal with large crowds of people, 
increased irritability and anxiety, anergia, anhedonia, and 
decreased motivation.  Examination revealed the Veteran to be 
neatly and casually attired with good hygiene.  The Veteran 
was cooperative with normal behavior, speech, and thought 
content.  He had flattened affect.  The Veteran's mood was 
good and he noted that the Veteran sometimes suffered from 
racing thoughts and difficulty concentrating.  The Veteran 
denied suicidal and homicidal ideation and hallucinations.  
The Veteran's cognitive functions were preserved.  His 
intelligence was average and his insight and judgment were 
fair.  The examiner diagnosed the Veteran with major 
depressive disorder and assigned a GAF score of 70.  The 
Veteran was reexamined in May 2003 with essentially the same 
findings.

In May 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported heavy night 
sweats, talking, yelling in his sleep, and falling out of bed 
gasping for breath.  The Veteran was noted to have social 
isolation in a letter from his wife.  Upon examination, the 
Veteran had logical and linear thought and content of his 
speech was appropriate and well connected to the topic of 
discussion.  Delusions and hallucinations were absent.  Eye 
contact was good and interaction with the examiner was 
described as open and forthright.  The Veteran's behavior was 
appropriate to context.  Suicidal thinking was absent.  
Personal hygiene was good and the Veteran's activities of 
daily living were good.  Socialization, as estimated by the 
Veteran's described comfort in groups and organizations, was 
good.  The Veteran was well oriented to person, place, time, 
and purpose.  His long term memory, short term memory, and 
attention and concentration were good.  The Veteran did not 
have any obsessions, compulsions, or rituals.  His speech was 
well modulated and unpressured.  Panic symptoms were present 
but did not dominate the presentation.  He did not describe 
any panic attacks.  Symptoms of depression were present with 
disturbed sleep and anhedonia.  The Veteran displayed 
symptoms of disturbed dreams, excess worry, and mildly 
intrusive fears.  The Veteran's impulse control was poor.  
His motivation and mood were moderate.  The Veteran's quality 
of sleep was noted to be disturbed by nightmares.  Insight 
was good.  Intelligence was estimated to be high average.  
The examiner indicated that the Veteran did not experience 
avoidance of thoughts, feelings, or conversations.  The 
examiner noted typical symptom acuity of auditory 
hallucinations with paranoid content, olfactory sensation 
description more typical of flashback experience, and social 
isolations, and irritable angry mood.  The examiner diagnosed 
the Veteran with PTSD and assigned a GAF score of 60.

The Veteran's employment records from 2002 and 2004 reveal 
that the Veteran had several instances of misconduct leading 
to the Veteran's ultimate dismissal.  The Veteran's work 
misconduct included alcohol use, insubordination, and 
sleeping on the job.  In a July 2004 letter, the Veteran's 
girlfriend indicated that the Veteran experienced mood swings 
and constant nightmares.

In a VA treatment note, dated in September 2004, the Veteran 
was noted to be alert and oriented, cooperative, well groomed 
with good hygiene, have good eye contact, and to have speech 
of a regular rated, rhythm, and volume.  He had a good mood, 
full and congruent affect, linear and goal-directed thought 
processes, and fair insight and judgment.  The Veteran denied 
suicidal and homicidal ideations and audio and visual 
hallucinations.  The physician diagnosed the Veteran with 
PTSD and alcohol dependence and assigned a GAF score of 45.

In an October 2004 VA treatment note the Veteran was 
diagnosed with alcohol dependence with a history of PTSD and 
was assigned a GAF score of 45.

In September 2005 the Veteran was afforded a VA C&P 
examination.  The Veteran was neatly dressed, mild-mannered, 
gentle, and courteous.  He was oriented in all spheres.  The 
Veteran presented no apparent cognitive problems.  The 
Veteran reported nightmares and severe flashbacks.  The 
Veteran was hypervigilent and indicated that he avoided 
crowds.  He reported feeling frequently very detached from 
other people and that he never really feels close to anyone, 
although he may have friends.  The Veteran noted that he has 
made at least two suicide attempts and frequently has 
suicidal thinking.  The examiner diagnosed the Veteran with 
PTSD, severe and chronic, and assigned a GAF score of 43.  
The examiner noted that the Veteran had been experiencing 
severe and profound symptoms of PTSD for many years.

In November 2007 the Veteran underwent a private psychosocial 
evaluation by Dr. J.Z.  The Veteran was noted to have a 
history of violent outbursts with former spouses, 
girlfriends, co-workers, and former supervisors.  The Veteran 
was reported to experience loneliness, depression, suicidal 
ideation, psychic numbness, recurring nightmares, antisocial 
behavior, recurring nightmares, violent outbursts, 
flashbacks, and reclusive tendencies.  The physician 
indicated that the Veteran is a likely risk to himself or 
others.  

In September 2008 the Veteran was afforded a VA C&P 
examination.  The Veteran reported that he spent his time 
watching television and that he left his apartment only to go 
to the grocery.  The examiner noted that the veteran had a 
history of excessive drinking.  The Veteran was clean and 
casually dressed, and cooperative and attentive.  He had 
spontaneous speech, an appropriate affect, good mood, intact 
attention, intact orientation, unremarkable thought 
processes, unremarkable thought content, no delusions, intact 
judgment and insight, average intelligence, sleep impairment, 
no obsessive or ritualistic behavior, no panic attacks, no 
homicidal or suicidal thoughts, good impulse control, no 
episodes of violence, and no difficulties with activities of 
daily living.  The Veteran's memory was normal.  The Veteran 
was noted to experience recurrent distressing dreams, intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of his traumatic 
event.  The Veteran made efforts to avoid thoughts, feelings, 
or conversations associated with the trauma; efforts to avoid 
activities, places, or people that arouse recollections of 
the trauma; marked diminished interest or participation in 
significant activities.  The Veteran had difficulty falling 
or staying asleep and irritability or outbursts of anger.  
The Veteran was noted to not be currently employed by 
currently seeking employment.  The examiner diagnosed the 
Veteran with PTSD and alcohol dependence in remission and 
assigned a GAF score of 50.  The examiner rendered the 
opinion that the Veteran's condition does not manifest total 
occupational and social impairment and that there no reduced 
reliability and productivity due to his PTSD.  The examiner 
stated that there is occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms, but that the Veteran 
had generally satisfactory functioning.

Based upon the evidence, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating for PTSD.  The Veteran's PTSD manifests difficulties 
with arguing with his bosses when he is employed, long term 
periods of a lack of interpersonal trust, anxiety, poor 
sleep, hypervigilence, social isolation, flashbacks, mood 
swings, and nightmares.  The Veteran has difficulty 
maintaining relations and has been married multiple times.  
In addition, the Veteran's psychological symptoms have been 
assigned GAF scores of 35, 55, 70, 60, 45, 45, and 43 
representing predominantly serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM- IV, for rating purposes).  The Veteran's 
GAF score combined with his other symptoms suggest a severity 
of symptoms commensurate with a 70 percent rating under 
Diagnostic Code 9411.  Accordingly, an initial rating of 70 
percent disabling, but not higher, for the Veteran's PTSD is 
granted.

The medical evidence reveals that the Veteran does not 
demonstrate gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss or other symptoms indicative of total 
impairment.  As such, the Board determines that overall 
symptomatology of the Veteran's PTSD does not more nearly 
approximate the criteria for assignment of the next higher 
rating of 100 percent.

As the preponderance of the evidence is against the claim for 
a disability rating in excess of 70 percent, the benefit-of-
the-doubt rule does not apply, and a disability rating in 
excess of 70 percent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson, supra.  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's PTSD has continuously been 70 percent disabling.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's PTSD reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extraschedular basis, and 
indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board acknowledges that the 
Veteran is currently unemployed and most recently was 
employed in February 2008; however, the Board observes that 
there is no showing the Veteran's PTSD disability results in 
marked interference with employment as indicated by the 
opinion of a VA examiner, dated in September 2008, that the 
Veteran was actively seeking employment and that the 
Veteran's ability to perform occupational tasks was only 
occasionally impaired.  Moreover, his PTSD has not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify with respect to the Veteran's 
underlying service connection claim was satisfied by way of a 
letter sent to him in December 2001 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In regard to the Veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent disabling for PTSD, he is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from HIMG, dated in April 2002; Dr. Y., dated June 
2000 to June 2001; Dr. J.Z., dated in November 2007; and Dr. 
A.L., dated in September 2005.  The appellant was afforded VA 
medical examinations in May 2003, September 2005, and 
September 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 70 percent, but no higher, for PTSD is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.


REMAND

As an initial matter, the Board notes that in a June 2009 
telephone call with a VA RO employee, the Veteran apparently 
stated that his appeal should be for an increased initial 
rating for PTSD only and that he asked some time ago that the 
TDIU claim be taken off the appeal.  He indicated that such 
request was on a previous form or correspondence and asked 
that only the PTSD claim be processed on appeal.  However, 
the Board notes that no such written withdrawal of appeal is 
contained in the claims file.  Therefore, as the Veteran's 
TDIU claim is being remanded for due process compliance, the 
AOJ should seek clarification from him as to whether he 
wishes to withdraw his appeal of this issue.

If the Veteran does not wish to withdraw his appeal, the 
Board finds that, in light of the assignment of an initial 70 
percent rating for the Veteran's PTSD herein, a remand with 
regard to the Veteran's claim for a TDIU is necessary.  In 
this regard, the AOJ must implement the Board's award of an 
initial 70 percent rating for PTSD and, thereafter, 
reconsider his TDIU claim since, based on the Board's 
actions, the Veteran now meets the threshold schedular 
criteria for a TDIU.  Therefore, the claims are inextricably 
intertwined and, before the issue of entitlement to TDIU can 
be addressed on appeal, the award of an initial 70 percent 
disability rating for the Veteran's PTSD must be implemented.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, 
Board consideration of the merits of the Veteran's TDIU claim 
is deferred pending the AOJ's implementation of the Board's 
award of an initial 70 percent disability rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
clarify whether he wishes to withdraw the 
issue of entitlement to TDIU and, if so, 
he should be requested to do so in 
writing. 

2.  If the Veteran does not wish to 
withdraw his appeal of entitlement to a 
TDIU, after implementing the Board's award 
of an initial 70 percent rating for PTSD, 
the Veteran's TDIU claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


